DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           STEVEN J. PINCUS and VALERIE WILLIAMSON,
                           Appellants,

                                    v.

                     CUMBERLAND FARMS, INC.,
                            Appellee.

                              No. 4D22-222

                          [December 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE21-
006771.

   Bret L. Lusskin of Bret Lusskin, P.A., Golden Beach, Scott D. Owens of
Scott D. Owens, P.A., Hollywood, and Keith J. Keogh of Keogh Law, Ltd.,
Chicago, IL, for appellants.

  Andrew R. Kruppa and Amanda E. Preston of Squire Patton Boggs (US)
LLP, Miami, for appellee.

PER CURIAM.

  Affirmed. See Southam v. Red Wing Shoe Co., 343 So. 3d 106 (Fla. 4th
DCA 2022), rev. denied, SC22-1052, 2022 WL 16848677 (Fla. Nov. 10,
2022).

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.